IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38610

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 318
                                                )
       Plaintiff-Respondent,                    )     Filed: January 13, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LARRY DOUGLAS NEWCOMER,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Larry Douglas Newcomer pled guilty to felony domestic violence.           Idaho Code §§
18-918(2)(a),(4) and 18-903(a). The district court sentenced Newcomer to a unified term of ten
years with two years determinate. Newcomer filed an Idaho Criminal Rule 35 motion, which the
district court denied. Newcomer appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Newcomer’s
Rule 35 motion was presented, Newcomer has failed to show that his sentence is excessive.
Accordingly, the district court’s order denying Newcomer’s Rule 35 motion is affirmed.




                                              2